              Case 2:11-cr-00074-BMS Document 84 Filed 05/05/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES,                                        :
                                                      :        CRIMINAL ACTION
         v.                                           :
                                                      :        No. 11-74
TYRONE BAZZLE                                         :


                                                     ORDER

         AND NOW, this 5th day of May 2020, upon consideration of Defendant’s Motion to

Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the Government’s response, Bazzle’s

reply, and for the reasons below, it is ORDERED that:

         1. The motion (Document No. 79) is GRANTED. The Court has considered the factors

               listed in 18 U.S.C. § 3553(a), to the extent they are applicable, and finds that Tyrone

               Bazzle has presented “extraordinary and compelling reasons” justifying a reduction of

               his sentence.1
____________________________________

1 Bazzle is set to be released on April 13, 2021, having served the bulk of his 120-month sentence after he pleaded
guilty to one count of possession with intent to distribute crack cocaine. On January 2, 2020, Bazzle filed a
compassionate release request with the Warden of FMC Devens, Stephen Spaulding. That request was subsequently
denied. Bazzle appealed the denial, and his appeal was pending when Bazzle filed this motion.
    Bazzle suffers from a number of ailments, including acute renal failure, hypertension, Type I Diabetes, diabetic
nephropathy, edema, anemia, and hyperlipidemia. Indeed, he is insulin-dependent and now suffers from diabetes-
related end stage renal failure. He received a kidney transplant several years ago, but his body has rejected his
transplanted kidney. Bazzle now needs transplants of both his kidney and his pancreas. While he awaits the
transplant, he is treated with medication and dialysis. Bazzle also suffers from seizures.
    The Government’s response to Bazzle’s motion does not dispute his poor health. Rather, the Government argues
that Bazzle failed to exhaust his administrative remedies because his request to the warden came prior to the COVID
pandemic ravishing the country. The Government contends that the exhaustion requirement is jurisdictional and
Bazzle is prohibited from seeking relief from this Court until he follows the proper mandatory procedures.
    To decide Bazzle’s motion, the Court need not address whether the compassionate release statute includes a
jurisdictional exhaustion requirement. The Court finds that Bazzle has exhausted his administrative remedies. He
recently sought—and was denied—a compassionate release at the administrative level. He seeks relief from the
Court for the same reasons that he sought compassionate release from the warden. The current pandemic merely
amplifies the risks to Bazzle given the very conditions that he recently raised. The Court will not put form over
substance by requiring Bazzle to submit a request that will be virtually identical to the one recently rejected by the
warden. He has exhausted his administrative remedies and his unquestioned poor and declining health presents
“extraordinary and compelling reasons” to reduce the small amount of time in prison that remains on his sentence.




                                                          1
  Case 2:11-cr-00074-BMS Document 84 Filed 05/05/20 Page 2 of 2




2. Bazzle’s term of imprisonment is hereby reduced to the time he has already served. He

   shall be released from the custody of the Bureau of Prisons as soon as possible.

3. Upon his release from custody, Mr. Bazzle shall begin serving an eight-year term of

   supervised release previously imposed by the Court.

4. Immediately upon release, Bazzle shall self-quarantine for a period of fourteen days.

5. Within twenty-four hours of release, Bazzle shall contact the United States Probation

   Office and shall follow its instructions.



                                      BY THE COURT:


                                      /s/ Berle M. Schiller
                                      Berle M. Schiller, J




                                         2
